By the Court.
The contract, stated in the declaration, was but one, entire contract, made at time of the sale and conveyance of the land, the whole of which ⅛ to be considered as included in the deed and note.
If parol testimony be admissible to establish the claim of the plaintiff below, on account of an excess of land, •sp the same principle, it must have been admitted, had *27the land fallen short of the estimate made at the time of the sale and conveyance, on a claim of reduction from the sum secured by the note. The effect of such construction and practice, would he (he destruction of all written contracts.